DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2021 has been entered.
Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of references do not disclose or suggest “identifying a second subset of content items comprising one of the subset of the plurality of content items for at least two predetermined criteria selected from the flowing: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use” as recited in the independent claims. The Examiner respectfully disagrees.
CHONG discloses identifying a subset of the plurality of content items, each of the subset of the plurality of content items including at least one portion of the corresponding dialogue substantially similar to the quotation and identifying a second subset of content items comprising one of the subset of the plurality of content items. For example, CHONG discloses searching a database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21. Furthermore, the claim doesn’t require that the first and second subsets are different. In fact, the claim recites that the second subset comprising one of the subset of the plurality of content items.
CHONG is not clear about at least two predetermined criteria selected from the following: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use and providing for consumption a subset of content items with each corresponding predetermined criterion.
Trollope discloses the above missing limitation; wherein the predetermined criteria comprising at least a frequency of use, a trending use and use within a shared universe and the displaying the media associated with the predetermined criterion. For example, Trollope, discloses that a popularity module determines which lines or phrases of spoken dialogue are popular or well-known based on online mentions and sharing…etc. and also determines which lines and phrases of spoken dialogue being shared, mentioned or commented upon in a social network…i.e. frequency of use, trending and a use within a shared universe; see at least Fig. 11, paragraphs 0069, 0071, 0085, 0119, 0121 and 0151.
For at least the above reasons, the present claimed invention is not patentable over the cited reference(s). 
	Claims 1-18 and 20-21 have been amended. Claims 19 and 22-30 have been previously canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-14, 16-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over CHONG (WO-2015094311) in view of Trollope (US 2015/0373428).

receiving an input, the input including the quotation (receiving input from the user; see at least Fig. 6, page 3, lines 5-10 and page 5, lines 1-5);
accessing a plurality of content items, each content item including dialogue (accessing an associated database; see at least Fig. 6, page 3, line 31-page 4, line 2, page 4, lines 13-26 and page 5, lines 1-21);
identifying a subset of the plurality of content items, each of the subset of the plurality of content items including at least one portion of the corresponding dialogue substantially similar to the quotation (searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21);
accessing metadata of each of the subset of the plurality of content items (searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-2); 
identifying a second subset of content items comprising one of the subset of the plurality of content items (the claim doesn’t require that the first and second subsets are different; searching the database for the received text string and displaying the results; see at least page 4, lines 13-26 and page 5, lines 1-21); and
providing for consumption the second subset of content items (displaying the results; see at least Fig. 6 and page 4, lines 13-26 and page 5, lines 1-2).
CHONG is not clear about at least two predetermined criteria selected from the following: first use, frequency of use in dialogue, trending use, sequel use, use within a series, use within a shared universe, and parody use and providing for consumption a subset of content items with each corresponding predetermined criterion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify CHONG by the teachings of Trollope by having the above missing limitations so to be able to clarify audible verbal information associated with a media content item playing in proximity to a client device; see at least the Abstract.

Regarding claim 2, CHONG in view of Trollope disclose the method of claim 1, wherein the providing further includes generating a graphical user interface, the graphical user interface providing the second subset of t content items and indicating the corresponding predetermined criteria (the displaying of Trollope; see at least the rejection of claim 1).

Regarding claim 3, CHONG in view of Trollope disclose the method of claim 1, wherein the selected predetermined criteria comprise trending use and includes appearances of the quotation in social media (Trollope; see at least paragraphs 0069, 0071, 0085, 0119 and 0121).

Regarding claim 4, CHONG in view of Trollope disclose the method of claim 1, wherein the selected predetermined criteria comprise trending use and includes appearances of the content in social media (Trollope; see at least paragraphs 0069, 0071, 0085, 0119 and 0121).

Regarding claim 6, CHONG in view of Trollope disclose the method of claim 1, wherein the selected predetermined criteria comprise frequency of use in dialogue based on count of occurrences of the quotation in content (the frequency of use criteria is an alternative language).

Regarding claim 7, CHONG in view of Trollope disclose the method of claim 1, wherein the selected predetermined criteria comprise sequel use as determined based on metadata describing sequel or episode (the sequel use is an alternative language).

Regarding claim 8, CHONG in view of Trollope disclose the method of claim 1, wherein the selected predetermined criteria includes parody use (the parody use is an alternative language).

Regarding claim 9, CHONG in view of Trollope disclose the method of claim 8, wherein the selected predetermined criteria further includes trending use (Trollope; see at least the rejection of claim 1).

Regarding claim 10, CHONG in view of Trollope disclose the method of claim 1, wherein the identifying is based on information including closed captions or lyrics (see at least the rejection of claim 1).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
Claim 13 is rejected on the same grounds as claim 3.
	Claim 14 is rejected on the same grounds as claim 4.
	Claim 16 is rejected on the same grounds as claim 6.
	Claim 17 is rejected on the same grounds as claim 7.
	Claim 18 is rejected on the same grounds as claim 8.
	Claim 20 is rejected on the same grounds as claim 10.
	Claim 21 is rejected on the same grounds as claim 1.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over CHONG in view of Trollope and further in view of Poniatowski (US 2011/0179453).
Regarding claim 5, CHONG in view of Trollope disclose the method of claim 1, and the selected predetermined criteria comprise first use (the first use criteria is an alternative language), but are not clear about wherein the metadata includes a release date.
Poniatowski discloses the above missing limitation; see at least paragraph 0128.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify CHONG in view of Trollope by the teachings of Poniatowski by having the above missing limitations so to allow the user to view a newly released movie at a theater and set an alert or bookmark, to inform the user when that movie is set to be broadcast within a current broadcast window; see at least paragraph 0128.

Claim 15 is rejected on the same grounds as claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426